Gtjerey, J.
It lias long been settled law in this State that a county is not subject to suit for any cause of action unless made so by statute, and this principle is codified, Civil Code (1910), § 384; Code of 1933, § 23-1502. Consequently a eounty is not liable to a father of a minor child injured by the negligence of a servant of the county in operating a truck, for loss of the services of the child, on the theory that the deprivation of the father of the services is the taking or' damaging of property for public use without just compensation, under article 1, section 3, paragraph 1, of the constitution of this State. Nor would it make any difference that the driver of the truck was employed in repairing a public road. See Millwood v. DeKalb County, 106 Ga. 743 (32 S. *538E. 577); Bailey v. Fulton County, 111 Ga. 313 (36 S. E. 596). The petition here set forth no cause of action, and the trial judge did not err in dismissing it on demurrer.
Decided July 19, 1935.
Ben G. Williford, for plaintiff.
Dorsey, Shelton & Pharr, for defendant.

Judgment affirmed.


Broyles, B. J., and Maelniyre, J., concur.